J-S09040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SIDDIQ SHELTON                           :
                                          :
                    Appellant             :   No. 1341 EDA 2020

             Appeal from the PCRA Order Entered July 7, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0013343-2014


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED: APRIL 19, 2021

      Siddiq Shelton (“Shelton”) appeals from the Order dismissing his

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court summarized the factual history underlying this appeal

as follows:

             On July 28, 2014, the decedent, Elisha Bull [(“Bull”)], along
      with Shantee Porter [(“Shantee”)], Francheska Quinones
      [(“Quinones”)], Tatiyana Porter [(“Tatiyana”)], Michel Benjamin
      [(“Benjamin”)], Tynisha Moore, and an eight[-]month[-]old baby
      were hanging out on the porch of 4902 North Front Street in
      Philadelphia, Pennsylvania.      At approximately 12:19 a.m.,
      [Shelton] and an unknown male approached the porch and began
      shooting at the individuals on the porch. After shooting … at least
      15 times, [Shelton and the unknown male] fled. Quinones was
      shot once in the thigh. Tatiyana [] was shot in her arm and her
      ankle. Benjamin was shot in his thigh. Bull was shot a total of
      [six] times[:] twice in the head, once in the collarbone, once in
      the chest, once in the left wrist, and once in the right ankle. All
      four individuals were rushed to the Temple Hospital. Bull was
J-S09040-21


      pronounced dead shortly thereafter.   The medical examiner
      determined that the cause of death was from multiple gunshot
      wounds.

             Following the shooting, the police recovered surveillance
      footage of the shooting. They also conducted multiple interviews
      of the surviving victims. Quinones identified [Shelton] as one of
      the shooters from a photo array. Benjamin also implicated
      [Shelton] as one of the shooters. Tatiyana [] selected two
      individuals from a photo array, one of whom was [Shelton], and
      stated that the shooter was one of th[e] two individuals [that she
      identified]. Finally, while Shantee [] was preparing for trial with
      Detective Laura Hammond [(“Detective Hammond”)] on
      September 12, 2016, just days before trial commenced, she told
      Detective Hammond that Benjamin had told her that [Shelton]
      was one of the shooters.

PCRA Court Opinion, 9/16/20, at 3-4 (footnotes and citations omitted).

      On September 21, 2016, after a jury trial, Shelton was found guilty of

first-degree murder and related offenses. Shelton subsequently entered into

a sentencing agreement with the Commonwealth, wherein Shelton agreed to

waive his direct appeal rights in exchange for a life sentence in lieu of the

death penalty.   The trial court sentenced Shelton, in accordance with the

sentencing agreement, to an aggregate term of life plus 72 to 144 years in

prison.

      On August 15, 2017, Shelton filed a timely, pro se, PCRA Petition. The

PCRA court appointed counsel.     On February 28, 2019, after a change in

counsel, PCRA counsel filed an Amended PCRA Petition.        In the Amended

Petition, Shelton alleged, inter alia, that he is entitled to a new trial based

upon after-discovered evidence of Detective James Pitts’s (“Detective Pitts”)

habit and routine of coercing witnesses into signing false statements.

                                     -2-
J-S09040-21


       On February 28, 2020, the PCRA court filed a Pa.R.Crim.P. 907 Notice

of Intent to Dismiss Shelton’s Petition without a hearing. On July 7, 2020, the

PCRA court dismissed Shelton’s PCRA Petition. Shelton filed a timely Notice

of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors

complained of on appeal.

       Shelton now presents the following claim for our review: “Did the PCRA

[c]ourt err when it denied Shelton’s claim of after[-]discovered evidence in

the form of Detective Pitts’[s] recently revealed habit and pattern of illegally

coercing false statements from witnesses?” Brief for Appellant at 2.

       Shelton claims that the PCRA court erred in denying his request for a

new trial based upon after-discovered evidence of Detective Pitts’s “judicially

recognized pattern and habit of abusing witnesses.” Brief for Appellant at 9-

10. Shelton asserts that he could not have discovered Detective Pitts’s actions

prior to his jury trial, because the Honorable Teresa Sarmina (“Judge

Sarmina”) did not issue her ruling in Commonwealth v. Thorpe1 until after

Shelton’s jury trial had concluded.            Brief for Appellant at 10-11.   Shelton

further claims that the evidence in Thorpe could not be considered cumulative

because “Detective Pitts’[s] judicially recognized habit and pattern was not an

issue in [Shelton’s] trial.” Id. at 11. Shelton argues that such evidence is not

being used purely for impeachment purposes, but rather to establish Detective


____________________________________________


1  See Commonwealth v. Thorpe, No. CP-51-CR0011433-2008 (Phila. Cty.
filed Nov. 3, 2017).

                                           -3-
J-S09040-21


Pitts’s pattern and practice of coercing witness statements.      Id.    Shelton

claims that if the jury had known of Detective Pitts’s pattern, then it would

have rendered a not guilty verdict. Id. at 11-12.

               We review an order dismissing a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of the record. We will not disturb a PCRA court’s ruling
      if it is supported by evidence of record and is free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Under the PCRA,

      [w]here a petition is otherwise timely, to prevail on an after-
      discovered evidence claim for relief under [42 Pa.C.S.A.
      §] 9543(a)(2)(vi), a petitioner must prove that (1) the
      exculpatory evidence has been discovered after trial and could not
      have been obtained at or prior to trial through reasonable
      diligence; (2) the evidence is not cumulative; (3) it is not being
      used solely to impeach credibility; and (4) it would likely compel
      a different verdict. Commonwealth v. D’Amato, 856 A.2d 806,
      823 (Pa. 2004); see [Commonwealth v.] Cox, 146 A.3d [221,]
      227-28 [(Pa. Super. 2016)] ([stating that] “[o]nce jurisdiction has
      been properly invoked, … the relevant inquiry becomes whether
      the claim is cognizable under [Section 9543] of the PCRA.”).

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017) (citation omitted).

“The test is conjunctive; the defendant must show by a preponderance of the

evidence that each of these factors has been met in order for a new trial to be

warranted.” Commonwealth v. Padillas, 997 A.2d 356, 363 (Pa. Super.

2010) (citations omitted).

      Shelton has failed to develop this claim for our review.          Shelton’s

appellate brief contains only boilerplate quotations of this Court’s standard of

                                     -4-
J-S09040-21


review. Indeed, Shelton’s brief is devoid of any citations to the record or legal

authority supporting his position, and contains only bald assertions that his

claim satisfies each factor under Section 9543(a)(2)(vi) of the PCRA. See

Pa.R.A.P. 2119(a) (providing that an appellant’s argument shall include “such

discussion and citation of authorities as are deemed pertinent.”); see also

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that

“where an appellate brief fails to provide any discussion of a claim with citation

to relevant authority[,] or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”). Accordingly, Shelton’s claim

is waived.

      Even if Shelton had preserved this claim for our review, the PCRA court

addressed it as follows:

      The record demonstrates … that Detective Pitts was not involved
      in any interview of witnesses [] Quinones and Tatiyana [], both of
      whom identified [Shelton] as the shooter from a photo array.
      [Shelton] has not offered any evidence of misconduct regarding
      any of the detectives who took the statements from these
      witnesses.

             Moreover, while Detective Pitts was involved in taking two
      of Shantee[’s] [] statements, Shantee [] did not implicate
      [Shelton] in either of those statements. While Shantee [] was
      preparing for trial with Detective [] Hammond on September 12,
      2016, just days before trial commenced, she told Detective
      Hammond that Benjamin had told her that [Shelton] was one of
      the shooters. Detective Hammond then took a statement from
      Shantee [], which was presented to the jury at trial. Detective
      Pitts was not involved at all in that statement.

            Finally, it is true that Detective Pitts, along with [his
      partner], took [] Benjamin’s statement on July 28, 2014. In this
      statement, Benjamin implicated [Shelton] as one of the shooters.

                                      -5-
J-S09040-21


     It is also true that at trial, Benjamin recanted his identification of
     [Shelton] and alleged that Detective Pitts coerced Benjamin into
     implicating [Shelton] as the shooter. Specifically, Benjamin
     alleged that Detective Pitts punched him repeatedly when he told
     the detectives [that] he did not know who was involved in the
     shooting. Benjamin further testified that the detectives told him
     that they were aware of multiple robberies [that Benjamin] had
     committed[,] and that if he gave them names of the shooters,
     then [Benjamin] would be free to go. Benjamin further stated
     that it was Detective Pitts who first suggested that [Shelton] was
     the shooter, and that Benjamin implicated [Shelton] so that he
     could go home to his family.

           However, Benjamin gave a second statement to Detective
     [John] Harkins [(“Detective Harkins”)] and [his partner] on
     August 4, 2014, without Detective Pitts being present[. I]n [this
     statement] he confirmed that everything he had told detectives
     during his July 28, 2014, interview was accurate. During this
     interview, Benjamin did not complain of any misconduct on the
     part of Detective Pitts, and did not claim that his first statement
     was inaccurate or coerced. Although Benjamin denied that this
     interview with Detective [] Harkins and [his partner] occurred,
     Detective Harkins directly contradicted that denial. Benjamin’s
     denial of his interview with Detective Harkins and [his partner] is
     also contradicted by Benjamin’s testimony at the preliminary
     hearing, in which he acknowledged that the interview [with
     Detective Harkins] took place.       [Shelton] has proffered no
     evidence of any misconduct regarding Detective [] Harkins or [his
     partner].

            Moreover, while Benjamin emphatically attempted to recant
     his statements to police[,] in which he implicated [Shelton] in the
     shooting, he also gave substantial testimony at trial that
     supported the Commonwealth’s case.            In particular, while
     [Benjamin] claimed that [Shelton] was not a shooter, he
     nevertheless identified [Shelton] as being present with another
     male at the time and place of the shooting. [Benjamin] also
     confirmed that he had told Shantee [] to tell the police that
     [Shelton] was involved with the shooting[,] … corroborating
     Shantee[’s] statement to Detective Hammond….

           Accordingly, the findings in Judge Sarmina’s unrelated case
     regarding Detective Pitts would not likely compel a different
     verdict if [Shelton] were granted a new trial. No relief is due.

                                     -6-
J-S09040-21



PCRA Court Opinion, 9/16/20, at 5-7 (citations omitted).

      Our review of the record confirms the PCRA court’s findings, analysis,

and conclusion.    Moreover, the testimony at trial, coupled with the video

surveillance, demonstrates that two men, one of which was Shelton, fired

multiple rounds at the individuals on the porch, and into the house. See N.T.

(Jury Trial Vol. 1, Day 2), 9/16/16, at 46-66 (wherein Detective Thorsten

Lucke provided narration of the video surveillance depicting two individuals

firing multiple rounds at the porch and house); see also N.T. (Jury Trial Vol.

1, Day 1), 9/15/16, at 155-57, 181-82, 185-86 (wherein Quinones testified

that both men were shooting at the house, and Quinones identified Shelton in

a photo array as one of the shooters); N.T. (Jury Trial Vol. 2, Day 1), 9/17/16,

at 183-92, 194-97, 205-10 (wherein Detective Harkins read the prior witness

statements, identifying Shelton as one of the shooters, to the jury). Thus,

Judge Sarmina’s ruling in Thorpe would not have compelled a different

verdict. See Ford, supra; see also Padillas, supra; Commonwealth v.

Brown, 52 A.3d 1139, 1170-71 (Pa. 2012) (stating that prior inconsistent

statements are sufficient to support a conviction so long as the statements,

taken as a whole, can establish every element beyond a reasonable doubt,

and the finder of fact could have reasonably relied upon the statements in

arriving at its decision).

      Order affirmed.




                                     -7-
J-S09040-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/21




                          -8-